Citation Nr: 1302446	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-32 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected right shoulder disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for right upper extremity peripheral neuropathy.

6.  Entitlement to service connection for left upper extremity peripheral neuropathy.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

8.  Whether new and material evidence was received to reopen the claim for service connection for depression. 

9.  Whether new and material evidence was received to reopen the claim for service connection for a left shoulder disability. 

10.  Entitlement to service connection for a left shoulder disability.

11.  Entitlement to service connection for a lumbar spine disability.

12.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II, and a lumbar spine disability.

13.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II, and a lumbar spine disability.

14.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

15.  Entitlement to service connection for asthma.

16.  Entitlement to a compensable evaluation for service-connected hemorrhoids.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, and from a January 2009 rating decision of the VA RO in Boise, Idaho.  Jurisdiction currently resides at the RO in Denver.

The Board notes that the Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for depression.  As will be discussed in detail below, the Board is reopening the Veteran's previously denied claim and remanding the claim for further evidentiary development.  Moreover, the Court of Appeals for Veterans Claims (Court) has held that when a Veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has recharacterized the issue as stated above.

In August 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Denver RO.  A transcript of this proceeding has been associated with the claims folder.  Furthermore, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2012).

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issues of entitlement to service connection for an acquired psychiatric disorder, a left shoulder disability, a lumbar spine disability, peripheral neuropathy of the right and left lower extremities, and asthma as well as entitlement to a compensable disability rating for hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the August 2011 Board hearing, the Veteran withdrew his appeal concerning the issues of entitlement to a compensable disability rating for a right shoulder disability as well as entitlement to service connection for a right knee disability, a left knee disability, COPD, right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy, and entitlement to TDIU.

2.  In an unappealed August 2005 rating decision, the RO denied the Veteran's claims of entitlement to service connection for depression and a left shoulder disability. 

3.  The evidence received since the August 2005 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims for service connection for depression and a left shoulder disability.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of entitlement to a compensable disability rating for a right shoulder disability as well as entitlement to service connection for a right knee disability, a left knee disability, COPD, right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy, and entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The August 2005 rating decision denying service connection for depression is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

3.  Since the August 2005 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for depression; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

4.  The August 2005 rating decision denying service connection for a left shoulder disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

5.  Since the August 2005 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a left shoulder disability; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Higher evaluation for right shoulder disability and service connection for right knee disability, left knee disability, COPD, right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy, and TDIU 

An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the August 2011 Board hearing, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal as to the issues of entitlement to a compensable disability rating for a right shoulder disability as well as entitlement to service connection for a right knee disability, a left knee disability, COPD, right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy, and entitlement to TDIU.  Hence, there remains no allegation of errors of fact or law for appellate consideration concerning these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.

Service connection for depression and a left shoulder disability

The Veteran seeks entitlement to service connection for depression and a left shoulder disability.  Implicit in his claims is the contention that new and material evidence which is sufficient to reopen the previously-denied claims has been received.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.
The Veterans Claims Assistance Act of 2000

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claims for entitlement to service connection for depression and a left shoulder disability.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claims on the merits require additional development, which are addressed in the remand below.  

Analysis 

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

For certain chronic disorders, including psychoses and arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2012).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The RO denied service connection for depression in a March 2005 rating decision because "this condition neither occurred in nor was caused by service."  Additionally, the RO denied service connection for a left shoulder disability in the March 2005 rating decision because "[a]lthough there is a record of treatment in service for left shoulder strain, no permanent residual or chronic disability subject to service connection is shown by the service medical records or demonstrated by evidence following service."  Both claims were subsequently denied in an August 2005 rating decision because "the evidence continues to show that this condition was not incurred in or aggravated by military service."  Those decisions are final.

At the time of the prior final rating decision in August 2005, the record included the Veteran's available service treatment records and post-service records.  

A service treatment record dated May 1992 documented the Veteran's complaints of left shoulder discomfort during full range of motion.  Further, the Veteran noted depression or excessive worry on his February 1992 report of medical history in conjunction with his separation examination.  Post-service private treatment records documented treatment for depression in May 2004 as well as for a left shoulder disability from August 2000 to May 2004.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108.  Therefore, in order to reopen the claim, the evidence must show that the Veteran's depression and left shoulder disability are related to his military service.

Since the August 2005 rating decision, in December 2006, the Veteran applied to reopen his claims of entitlement to service connection for depression and a left shoulder disability.  In the September 2007 rating decision, the agency of original jurisdiction (AOJ) declined to reopen the claims.  Notwithstanding the RO's actions, it is incumbent on the Board to adjudicate the new and material issue before considering the claims on its merits. The question of whether new and material evidence has been received is one that must be addressed by the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].

In reviewing the evidence added to the claims folder since the August 2005 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim, specifically evidence demonstrating evidence of in-service injuries relating to the Veteran's current depression and left shoulder disability.  

With regard to the Veteran's depression, the Veteran has stated that during his period of military service, he was assigned to a unit where he underwent harassment by fellow soldiers.  See, e.g., the August 2011 Board hearing transcript, pgs. 10-11.  He also stated that during service in South Korea from 1979 to 1980, he had a friend who committed suicide and witnessed a soldier accidentally shoot another soldier.  He further stated that these incidents caused him to attempt suicide.  He reported that during service in Germany from 1982 to 1987, he was involved in a motor vehicle accident which resulted in the death of a soldier.  He further reported that his acquired psychiatric disorder is related to service in the northern portion of the Persian Gulf in 1987 or 1988 when he was part of a mission to maintain international waterways during which time he was constantly in fear of being shot or killed by enemy fire and also had to serve aboard a barge which involved jumping from one boat to another.  Finally, the Veteran indicated that his acquired psychiatric disorder is related to service in Saudi Arabia for Operation Desert Storm from 1990 to 1992.  

With respect to the Veteran's left shoulder disability, he testified that his left shoulder disability is related to a weightlifting accident in military service.  See, e.g., the August 2011 Board hearing transcript page 18.  

The Board finds that, assuming their credibility, the Veteran's reports of in-service events related to his current depression and left shoulder disability serve to fulfill the crucial, but heretofore missing, elements of in-service disease or injury related to current disability.  Justu, supra.  As such, this evidence is so significant that it must be considered in order to fairly decide the merits of the claim.  Accordingly, the Board concludes that new and material evidence pertaining to a relationship between the Veteran's depression and left shoulder disability and his military service has been submitted.  The Veteran's claims for entitlement to service connection for depression and left shoulder disability are reopened.

As was indicated in the above VCAA discussion, VA's statutory duty to assist the Veteran in the development of his claims attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claims may be rendered.  

In addition, the standard of review changes at this point.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proferred evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the limited purpose of reopening the claims, this does not necessarily make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].  

The Board finds that additional evidentiary development is required.  This will be discussed in the remand section which follows.


ORDER

The appeal concerning the issue of entitlement to a compensable evaluation for service-connected right shoulder disability is dismissed.

The appeal concerning the issue of entitlement to service connection for a right knee disability is dismissed.

The appeal concerning the issue of entitlement to service connection for a left knee disability is dismissed.

The appeal concerning the issue of entitlement to service connection for COPD is dismissed.

The appeal concerning the issue of entitlement to service connection for right upper extremity peripheral neuropathy is dismissed.

The appeal concerning the issue of entitlement to service connection for left upper extremity peripheral neuropathy is dismissed.

The appeal concerning the issue of entitlement to TDIU is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for depression is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a left shoulder disability is reopened; to this extent only, the appeal is granted.
REMAND

Service connection for a lumbar spine disability and neuropathy of the bilateral lower extremities

The Veteran contends that his current lumbar spine disability is related to his military service, and that his neuropathy of the bilateral lower extremities is also related to his military service or alternatively related to his lumbar spine disability and diabetes mellitus.  See, e.g., the August 2011 Board hearing transcript, pgs. 21-25.

As explained above, in order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson, supra.

The Board notes that the competent and probative evidence of record documents diagnoses of degenerative disc disease of the lumbar spine with radiculopathy.  See, e.g., a private treatment record from D.O., M.D. dated September 2012. 

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran contends that he injured his back on multiple occasions during military service.  Specifically, he stated that he stated that in 1978, he was hospitalized at the William Beaumont Army Medical Center in El Paso, Texas because he was hit with a missile during training.  He also stated that in August 1985, he was involved in a motor vehicle accident while taking a soldier home, and in October 1986 during service at the Bitburg Air Base and Spangdahlem Air Base in Germany, he was involved in another motor vehicle accident.  Further, he reported that in July 1986 during service at the Bitburg Air Base, he fell off a vehicle and received medical treatment.  Moreover, he reported being in a motor vehicle accident in February 1987 when his vehicle slipped on black ice and the vehicle ran off the road into trees and rocks.  Finally, the Veteran stated that his back pain is otherwise related to his duties as a missile crewman.  

The Board notes that the claims folder is negative for any service treatment records from February 1979 to April 1989.  Indeed, it does not appear that an attempt was made to locate these outstanding records.  As such, on remand, the RO should obtain any service treatment records from February 1979 to April 1989, to include treatment records from the Bitburg Air Base and Spangdahlem Air Base, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.



In any event, Board notes that the Veteran is competent to attest to experiencing such accidents during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions such as rendering a medical diagnosis or linking current disability to a particular injury, he is competent to report that he was involved in motor vehicle accidents and experienced back pain both during and after service.  In this regard, the Board notes that the Veteran reported cramping in his legs on his February 1992 report of medical history in conjunction with his separation examination.  Furthermore, the Veteran has submitted a statement from A.D., who was stationed with the Veteran in Germany from 1981 to 1985 and stated that the Veteran injured his back from lifting heavy objects as part of his duties as a missile crewman.  The Board has no reason to doubt that the Veteran experienced these events.  

In light of the foregoing, the Board finds that an examination and medical nexus opinion must be obtained which addresses the nature of the Veteran's lumbar spine disability and neuropathy of the bilateral lower extremities and whether such are related to his military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2012) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].  Moreover, if it is determined that the Veteran's lumbar spine disability is related to his military service, an opinion must be obtained as to whether his neuropathy of the bilateral lower extremities is related to the lumbar spine disability.



Service connection for a left shoulder disability

The Board observes that the Veteran was afforded a VA examination in February 2012 in order to determine the etiology of his left shoulder disability.  The VA examiner noted the Veteran's report of injuring his left shoulder during military service from lifting weights as well as his current complaints of left shoulder pain.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with a left shoulder strain.  However, he did not render an opinion as to the etiology of the Veteran's left shoulder disability.  Moreover, there is no medical opinion of record associated with the Veteran's claims folder indicating such. 

In light of the foregoing, the Board is of the opinion that an opinion must be obtained as to whether the Veteran's current left shoulder disability is related to his military service.  See Charles and McLendon, both supra; see also 38 C.F.R. § 3.159(c)(4), supra. 

Service connection for an acquired psychiatric disorder

VA regulations provide, in pertinent part, that a veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner, supra.

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, which he contends is due to his military service.  Specifically, he has reported stressors during his period of military service, such as being assigned to a unit where he underwent harassment by fellow soldiers.  See, e.g., the August 2011 Board hearing transcript, pgs. 10-11.  He also stated that during service in South Korea from 1979 to 1980, he had a friend who committed suicide and witnessed a soldier accidentally shoot another soldier.  He further stated that these incidents caused him to attempt suicide.  He reported that during service in Germany from 1982 to 1987, he was involved in a motor vehicle accident which resulted in the death of a soldier.  He further reported that his acquired psychiatric disorder is related to service in the northern portion of the Persian Gulf in 1987 or 1988 when he was part of a mission to maintain international waterways during which time he was constantly in fear of being shot or killed by enemy fire and also had to serve aboard a barge which involved jumping from one boat to another.  Finally, the Veteran indicated that his acquired psychiatric disorder is related to service in Saudi Arabia for Operation Desert Storm from 1990 to 1992.  

With regard to the Veteran's depression, the Board notes that historically, his service entrance examination is absent complaints of or treatment for an acquired psychiatric disorder, to include depression.  However, depression or excessive worry is noted on the Veteran's February 1992 report of medical history in conjunction with his separation examination.  The remainder of the Veteran's service treatment records are absent complaints of or treatment for an acquired psychiatric disorder, although as indicated above, the Veteran's claims folder is negative for any service treatment records from February 1979 to April 1989.

The Board notes that the Veteran has been diagnosed with depression on multiple occasions.  See, e.g., a VA treatment record dated January 2009.  In this regard, he was afforded a VA psychological examination in February 2012.  Notably, the VA examiner considered the Veteran's history of childhood abuse as well as his report of attempted suicide, harassment, small arms fire, and being on a barge during military service.  After examination of the Veteran and consideration of his medical history, the examiner diagnosed the Veteran with anxiety disorder and depressive disorder, not otherwise specified (NOS).  The examiner concluded that the Veteran's diagnosed anxiety and depression "clearly and unmistakably" preexisted his military service based on his reported symptoms as a child secondary to his childhood abuse.  She also stated that the Veteran's anxiety and depression are "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  Crucially, however, the examiner did not state whether there is clear and unmistakable evidence that the acquired psychiatric disorder was not aggravated by service.  38 C.F.R. § 3.306.  Moreover, there is no other opinion of record indicating such.      

In light of the foregoing, the Board finds that an opinion must be obtained which addresses whether there is clear and unmistakable evidence that the Veteran's acquired psychiatric disorder, to include anxiety and depression, was not aggravated by service.  See 38 U.S.C.A. §§ 1111, 1153 (West 2002), 1132; 38 C.F.R. §§ 3.304(b), 3.306 (2012); Wagner, supra; VAOPGCPREC 3-2003.  Accordingly, a remand for such opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's claim for PTSD, applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

During the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was promulgated.  See 75 Fed. Reg. 39843 (July 13, 2010).  The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Because the Veteran's PTSD claim was appealed to the Board before July 13, 2010 and is being decided thereafter, the updated version of the law is applicable.  

When the Board addresses questions or issues that the RO did not previously consider, "the Board must secure a waiver from a claimant or otherwise determine that there would be no prejudice to the claimant by proceeding to adjudicate the question or issue."  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Similarly, where the Board considers law not previously considered by the RO, the Board is required to notify the claimant and indicate that consideration of this law may result in a decision adverse to the claimant.  See 38 C.F.R. § 20.903(b) (2012) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal").  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).  

In this case, the Veteran has not been advised of the new version of 38 C.F.R. § 3.304(f).  On remand, he should be so notified.  

The Veteran's claimed stressors discussed above have not been submitted to the United States Army and Joint Services Records Research Center (JSRRC) [formerly the United States Armed Service Center for Unit Records Research (CURR)] by the RO.  Because the Veteran has provided sufficient details about the alleged stressors, the Board finds that a remand is necessary in order to attempt verification of the reported stressors.  

Service connection for asthma

The Veteran contends that his currently diagnosed asthma is related to his military service.  See, e.g., the Veteran's notice of disagreement dated April 2009.

As explained above, in order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson, supra.

The Board notes that the evidence of record documents treatment for and diagnoses of asthma on multiple occasions.  See, e.g., a VA treatment record dated April 2010. 
 
With respect to evidence of an in-service incurrence of a disease or injury, the Veteran reported shortness of breath and pain or pressure in chest on his February 1992 report of medical history in conjunction with his separation examination.  The remainder of the Veteran's service treatment records are absent complaints of or treatment for asthma or any other respiratory disability, although as indicated above, the Veteran's claims folder is negative for any service treatment records from February 1979 to April 1989.

With respect to medical nexus, the competent and probative evidence of record is absent an opinion as to whether the Veteran's current asthma is related to his military service.  

In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran's current asthma is etiologically related to his active military service.  See Charles and McLendon, both supra; see also 38 C.F.R. § 3.159(c)(4), supra. 

Higher evaluation for hemorrhoids

The Board notes that a private treatment record from M.S., PA-C, dated August 2012 documents the Veteran's treatment for hemorrhoids from S.B., M.D., in 2008.  The Board observes that the only records associated with the claims folder from Dr. S.B. are dated from January 2006 to April 2007.  Indeed, it appears that no attempt has been made to obtain private treatment records from Dr. S.B. after April 2007.  Accordingly, on remand, the RO should attempt to obtain all outstanding private treatment records from Dr. S.B. pertaining to the Veteran's hemorrhoids.  

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of the recent changes to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010).

2. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claims remanded herein.  Of particular interest are medical records from S.B., M.D., dated in 2008 pertaining to treatment of the Veteran's hemorrhoids.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

Obtain the Veteran's service treatment records dated from February 1979 to April 1989, as well as all treatment records from the Bitburg Air Base and Spangdahlem Air Base, and reserve duty records, and associate these records with the Veteran's claims folder.  If those records are not available from the National Personnel Records Center, exhaust any other alternative methods available for locating such records.  

If, after making reasonable efforts to obtain named records you are unable to secure same, notify the Veteran and (a) identify the specific records you are unable to obtain; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

3. Contact the Veteran and ask that he clarify when and where each of his stressors occurred that caused his current PTSD.  The Veteran should also be asked to provide any additional corroborating evidence he may have pertaining to the alleged stressors experienced during his military service.  Also request that the Veteran identify any recent medical examination and treatment records pertaining to his PTSD.  Take appropriate steps to secure any records so identified and to associate them with the Veteran's VA claims folder.

4. Review the Veteran's claims folder and prepare a summary of the Veteran's claimed stressors, including his assertion that he was harassed by other soldiers during military service, his witnessing of a soldier commit suicide during service in South Korea from 1979 to 1980, being involved in a motor vehicle accident during service in Germany from 1982 to 1987 which resulted in the death of a soldier, service in the northern portion of the Persian Gulf in 1987 or 1988 when he was part of a mission to maintain international waterways, and service during Operation Desert Storm.  This summary, together with a copy of the Veteran's DD Form 214 and any other documents the RO deems to be relevant, should be sent to the U.S. Army & Joint Services Records Research Center (JSRRC).  That agency should be asked to provide any information that might corroborate the Veteran's alleged stressors.

5. Obtain an opinion from the psychologist who conducted the February 2012 VA examination in order to determine the etiology of the Veteran's acquired psychiatric disorder, to include anxiety and depression.  The examiner should review the Veteran's claims file and provide an opinion as to whether there is clear and unmistakable evidence that the Veteran's acquired psychiatric disorder was NOT aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disability.  In rendering this opinion, the examiner should cite to supporting evidence in the claims folder.  

The examiner should indicate in his/her report whether or not the claims file was reviewed.  The reasons behind all opinions expressed should be provided.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  The term "clear and unmistakable" means undebatable.

6. If and only if, at least one claimed in-service stressor is verified, then make arrangements for the Veteran to be examined by an appropriate specialist for the purpose of addressing the existence and etiology of the Veteran's claimed PTSD.  The Veteran's VA claims folder must be made available to the examiner.  The examiner should either diagnose PTSD or rule it out as a diagnosis.  If the examiner determines that the Veteran has PTSD, he/she should state whether it is at least as likely as not (e.g., a 50/50 probability) that the Veteran's PTSD is a result of his claimed in-service stressors.  

The examiner should indicate in his/her report whether or not the claims file was reviewed.  The reasons behind all opinions expressed should be provided.  

7. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his lumbar spine disability and peripheral neuropathy of the bilateral lower extremities.  An opinion must also be obtained as to the etiology of the Veteran's left shoulder disability.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must provide an opinion as to the following:

a. whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's lumbar spine disability is related to his period of military service, to include his credible report of back pain from his duties as a missile crewman.  Additionally, if the RO is able to obtain his service treatment records from February 1979 to April 1989 and these records document the Veteran's reported motor vehicle accidents and falling off a vehicle during service in Germany, the examiner should also render an opinion as to whether it is at least as likely as not that his current lumbar spine disability is related to any of these injuries.

b. Identify whether the Veteran currently suffers from peripheral neuropathy of either the right or left lower extremity.

c. If the Veteran currently suffers from peripheral neuropathy of the right or left lower extremity, is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's peripheral neuropathy of the right or left lower extremity is related to his period of military service, to include his credible report of back pain from his duties as a missile crewman as well as his report of cramps in his legs on his February 1992 report of medical history.  Additionally, if the RO is able to obtain his service treatment records from February 1979 to April 1989 and these records document the Veteran's reported motor vehicle accidents and falling off a vehicle during service in Germany, the examiner should also render an opinion as to whether it is at least as likely as not that his peripheral neuropathy of his right or left lower extremity is related to any of these injuries.

d. If it is determined that the Veteran's lumbar spine disability is related to his military service, is it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's peripheral neuropathy of the right or lower extremity was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's lumbar spine disability.  If the examiner finds that the Veteran's peripheral neuropathy of the right or left extremity is aggravated by the lumbar spine disability, then he/she should quantify the degree of aggravation.  

e. whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current left shoulder disability related to his period of military service, to include his credible report of injuring his shoulder from lifting weights as well as treatment in May 1992 for left shoulder pain.  Additionally, if the RO is able to obtain his service treatment records from February 1979 to April 1989 and these records document treatment for the Veteran's left shoulder, the examiner should also render an opinion as to whether it is at least as likely as not that his current left shoulder disability is related to that treatment.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.

8. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his asthma.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must provide an opinion as
to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current asthma is related to his period of military service, to include his report of shortness of breath and pain or pressure in his chest on his February 1992 report of medical history.  Additionally, if the RO is able to obtain his service treatment records from February 1979 to April 1989 and these records document complaints of or treatment for a respiratory disability, the examiner should also render an opinion as to whether it is at least as likely as not that his current asthma is related to that treatment.
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

9. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


